Citation Nr: 1523604	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for a fatigue disability, including chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel




INTRODUCTION

The Veteran had active service from September 1998 to February 1999 and from February 2003 to June 2003.  The Veteran also has numerous periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Columbia, South Carolina, Regional Office (RO).  

On his October 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference Board hearing at his local RO related to his present appeal, and such hearing was scheduled but the Veteran failed to report for the hearing.  VA has not received a request for postponement or statement of good cause for his failure to appear at the scheduled time of his hearing.  38 C.F.R. §§ 20.702, 20.703, 20.704 (2014).  Thus, the Board deems the Veteran's hearing request to have been withdrawn.  

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharacterized the service connection claim for chronic fatigue disorder on appeal, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokiwski v. Shinseki, 23 Vet. App. 79 (2009).  

In November 2013, the Board remanded the appeal for additional development and the matter has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 VA epididymitis examination opinion appears to be based on an incomplete and/or inaccurate review of the medical and military evidence.  Specifically, the examiner provided an opinion that does not appear to properly consider that the record does not demonstrate that the Veteran was in service at the time of the private August 2001 diagnosis of the epididymitis nor relate such diagnosis to any period of service.  Additionally, the Veteran provides an account of experiencing the onset of relevant symptoms during his April 1999 period of reserve service and an April 1999 Army Physical Fitness Test Scorecard appears to corroborate that he was unable to run during this period, but there is no medical evidence reflecting consideration of this information.  As the conclusion set forth in the July 2014 VA examination appears to be based on an inaccurate factual predicate, the VA examination report is not adequate for rating purposes.  As such the Board must remand this clam for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The July 2014 VA chronic fatigue examination does not provide an adequate basis for the Board to make an independent evaluation of the claim.  The Veteran maintains that he experienced the onset of fatigue symptoms following a tick bite and a January 2003 reserve service treatment tends to support his account of being bitten during a period of reserve service, suggesting a possible claim for Lyme Disease.  However, the examination opinion does not address this theory of entitlement and the Board must supplement the provided examination report to obtain an opinion as to this theory of entitlement.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  On remand, provide the Veteran an appropriate examination in connection with his service connection claim.  

The record also suggests the Veteran receives regular epididymitis and fatigue treatment; however, private records dated since August 2009 have not been associated with the claims folder.  In addition, while not definitive, the record also receives VA treatment for the aforementioned disabilities but the record does not reflect adequate attempts to obtain any such records.  Attempts to obtain these records must be made on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private epididymitis and fatigue treatment evaluation, or hospitalization, since August 2009.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

2.  Request the Veteran identify all sources of VA treatment for epididymitis and fatigue and obtain all identified outstanding VA hospitalization and treatment records related to the conditions.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  The AOJ is to compile a clear chart or similarly comprehensible document clearly and as accurately as possible reflecting the Veteran's numerous periods of service and the nature of these respective periods (i.e., active, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)), as to aid the examiners.

3.  After the aforementioned development has been completed, schedule the Veteran for an epididymitis VA examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

The examiner is to diagnose all epididymitis pathology, specifically characterizing the condition as a disease or disability.

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition: 

(A) had its onset during the Veteran's periods of active service, any period of reserve service (i.e., periods of ACDUTRA and INACDUTRA) or within one-year of separation from active service;

(B) is related to the Veteran's active service, any period of reserve service (i.e., ACDUTRA and INACDUTRA), including but not limited to April 1999 reserve service;

(C) underwent an increase in severity during active service from February 2003 to June 2003.

(D) If the condition underwent an increase in severity during active service from February 2003 to June 2003, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  After the aforementioned development has been completed, schedule the Veteran for a fatigue/Lyme Disease VA examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

The examiner is to diagnose all fatigue symptomatology, specifically ruling out or diagnosing Chronic Fatigue Syndrome and Lyme Disease. As to all diagnosed pathology the examiner is to characterize the condition(s) as a disease or disability.

Thereafter, as to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition: 

(A) had its onset during the Veteran's period of active service, any period of reserve service (i.e., periods of ACDUTRA and INACDUTRA) or within one-year of separation from active service;

(B) is related to the Veteran's active service, any period of reserve military service (i.e., ACDUTRA and INACDUTRA);

(C) underwent an increase in severity during the Veteran's service from February 2003 to June 2003.

(D) If the condition underwent an increase in severity during active service from February 2003 to June 2003, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that the increase in severity was not due to the natural progress of the condition.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



